Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.

Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.

(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

The disclosure is objected to because of the following informalities:
Step 42, n and j are not clearly explained in the specifications
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
42 in Figure 3.
n in Figure 3.
j in Figure 3.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the drive train" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the same circuit board” in line 3. There is insufficient antecedent basis for this limitation in the claim. “A common circuit board” is recited afterwards in line 4, making the claim indefinite as it is unsure whether it is the same circuit board in line 3. 
Claim 10 recites the limitation “the release stroke” in line 3. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 



Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable by Kim et al. (US 20140048378 A1) in view of Gerhart et al. (WO 2018036582A1) and Lin (US 8324890 B2); hereinafter, Kim et al. is Kim and Gerhart et al is Gerhart.

In figure 1, Kim discloses a similar a clutch actuator (100 – clutch actuator unit) for actuating a clutch in the drive train of a motor vehicle (abstract), 

Regarding claim 1, 
having a housing (140), a drive (190 - motor), a pushrod (180 – lead screw; or alternatively rod portion of 180), which can be adjusted in an axial direction by the drive (paragraph [0055]),
 a tappet (110 – operating rod; or alternatively rod portion of 110), which is coupled to the pushrod (180 – lead screw),
and a guide component (150 – slider; or alternatively the flanged ends of 180 and/or 110
However, Kim does not disclose at least one stroke sensor, which is associated with the guide component, and a rotation angle sensor, which is associated with the drive.
Lin teaches a position sensor (20 and 24; or 32) associated with a moving component (22 - moving part) for the purpose of accurately sensing the axial position of the clutch using an inexpensive structure (see column 3, lines 9-13). Lin teaches that the magnet/position sensor 20 “may be placed on any acceptable moving part of the clutch mechanism” (see column 3, lines 3-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to include an axial position sensor on any one of the axially moving parts in Kim, i.e., on the guide component 150 or tappet 110), as taught by Lin, for the purpose of determining the axial position of the clutch in an inexpensive manner (see Lin, column 3, lines 9-13). This would, for example, allow the controller to determine when the clutch is fully engaged or fully disengaged.
Gerhart describes that a known issue with motor spindle drives that move back and forth is that upon starting it is unknown which direction the motor will rotate (see paragraph [0004]). Gerhart teaches a solution to this problem of providing a rotation angle sensor (5 – sensor) to the drive (3 – rotor, a part of the motor) for detecting the rotor angular position [paragraph 0008], in order to avoid a problem of not knowing which direction the motor will rotate which, for example, causes a delay in control.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kim to include a rotation 
In view of the above, it would have been obvious to one having ordinary skill in the art to have provided Kim with both the axial sensor on the movable component for the clutch and on the rotatable member of the drive in order to provide accurate control both during operation and upon startup/during standstill.

Regarding claim 2, Kim in view of Gerhart and Lin teaches the clutch actuator (Kim 100) wherein at least one of the sensors is a Hall-effect sensor or a GMR sensor (Lin abstract, elements 38A and 38B which is one example of sensor 24 in FIG. 2).  

Regarding claim 3, Kim in view of Gerhart and Lin discloses the clutch actuator (Kim 100) wherein the guide component (Lin 22 – moving part; Kim, 150) is provided with a permanent magnet (Lin 20 or 36 - magnet). 

Regarding claim 4, Kim in view of Gerhart and Lin discloses the clutch actuator (Kim 100) wherein two stroke sensors (Lin 38A and 38B) are arranged along the stroke of the guide component (Lin – 22; Kim, 150). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Gerhart and Lin and in further view of Tromblee et al. (US 20030169033 A1); hereinafter, Tromblee. 

 Regarding claim 5, Kim in view of Gerhart and Lin discloses two stroke sensors arranged in the same horizontal plane (see Lin, FIG. 3). 

Kim in view of Gerhart and Lin does not disclose the clutch actuator wherein the two stoke sensors are arranged on a common circuit board.

 Tromblee teaches the two stroke sensors (706, 708, 710) are arranged on a common circuit board (Fig 7 - 712) for the purpose of saving costs with less material use, quicker access for repairs, and easier modification of the magnet length and sensor assembly length to meet any size requirements.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have two stroke sensors arranged on a common circuit board, as taught by Tromblee, in the clutch actuator of Kim in view of Gerhart and Lin for the purpose of saving costs with less material use, quicker access for repairs, and easier modification of the magnet length and sensor assembly length to meet any size requirements.

Claim 6 and 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Gerhart and Lin in further view of Kinoshita (JP-2005330942-A). 

Regarding Claim 6,
Kim does not disclose the spindle engages in a spindle nut, and in that the spindle nut is provided with an annular permanent magnet, with which the rotation angle sensor is associated.
 Kinoshita teaches the spindle engages in the spindle nut (Figure 3, 25 linear motion mechanism nut) provided with an annular permanent magnet (Figure 3, 24 - magnet), with which the rotational angle sensor (Figure 3, 28 - magnetic flux detection rotating angle sensor) for the purpose of increasing efficiency and accuracy with low backlash by using a ball screw mechanism than a lead screw and reducing the cost of parts by indirectly measuring position with the magnet (paragraph [0011]-[0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the spindle engages in a spindle nut is provided with an annular permanent magnet, with which the rotation angle sensor is associated, as taught by Kinoshita, in the clutch actuator of Kim in view of Gerhart and Lin for the purpose of increasing efficiency and accuracy with low backlash by using a ball screw mechanism and reducing the cost of parts by indirectly measuring position with the magnet (paragraph [0011]-[0012]).

Regarding Claim 8, Kim discloses the clutch actuator (Kim 100) wherein the drive has an electric motor (Kim 190) with a rotor which has a rotor shaft (Kim 180 – lead screw) rotatable mounted in the housing (Kim 140).
Kim does not disclose a spindle nut is coupled directly to the rotor shaft. 
Kinoshita teaches that the spindle nut (Figure 3, 25 - linear motion mechanism nut) is coupled directly to the rotor shaft (Figure 3, 20 - drive shaft) for the purpose of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the spindle nut coupled directly to the rotor shaft, as taught by Kinoshita, in the clutch actuator of Kim in view of Gerhart and Lin for the purpose of increasing efficiency and accuracy with low backlash by using a ball screw mechanism (paragraph [0011]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Gerhart and Lin in further view of Esser (US 20140004218 A1) and Beak (US 8721497 B2). 

Regarding claim 9, Kim in view of Gerhart and Lin discloses the cutch actuator (Kim 100) wherein the rotation angle sensor (Gerhart 5 – sensor) is associated with a rotor shaft (Kim 180 – lead screw) of the electric motor (Kim 190 - motor).
However, Kim does not disclose the pushrod is a rack, in that the drive has a pinion, and a gear mechanism.  
Esser discloses equivalent mechanisms for converting rotary motion to linear motion such as ball screw, lead screw, rack and pinion, and others (paragraph [0014]).
Beak teaches a method of clutch linear actuation wherein the pushrod is a rack (250 rack gear), in that the drive has a pinion (240 pinion gear), and a gear mechanism (worm 220 and worm gear 230). 
It would have been obvious to one of ordinary skill before the effective filing date to have incorporate the rack-and-pinon features of Esser and Beak to the invention of Kim in view of Gerhart and Lin as they are art-recognized equivalents for achieving the same purpose of converting a rotary motion to a linear motion (see MPEP 2144.06).

Allowable Subject Matter
Claims 7 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not rendered obvious the combinations set forth in claims 7 and 10.
In particular, for claim 7, the prior art of record does not disclose “the rotation angle sensor is arranged on the same circuit board as the stroke sensors” in combination with other claims limitation. Tromblee includes a group of sensors on the same circuit board but these are all the same type of sensors. 
In particular, for claim 10, the prior art of record does not disclose “the controller is set up and designed to determine the start of the release stroke of a clutch actuated by the clutch actuator from a comparison of the signal of the stroke sensor and the signal of the rotation angle sensor” in combination with other claims limitation. Gerhart . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dietrich ‘990 Takahashi ‘524 and Washbourn ‘296 teaches similar clutch actuator structures. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIMEE T NGUYEN whose telephone number is (571)272-5250. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/AIMEE TRAN NGUYEN/Examiner, Art Unit 3656                    

/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656